MEMORANDUM *
Bernie Montefalcon-Rivera appeals the district court’s denial of his motion to suppress. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the facts are familiar to the parties, we do not recite them here.
The district court properly denied the defendant’s motion to suppress. The inspectors were entitled to ask for the defendant’s identification in the midst of the Terry stop and search for officer safety.1 Once the inspectors learned the defendant’s identity, they had probable cause to arrest him based on information previously obtained. After his arrest, the defendant consented to a search of his vehicle. The *443defendant does not contest the voluntariness of his consent, except as it relates to the propriety of his arrest. We conclude that his arrest was proper and his consent, voluntary. Therefore, the fruits of the search were admissible.2 Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United States v. Head, 783 F.2d 1422, 1426 (9th Cir.1986); see Minnesota v. Dickerson, 508 U.S. 366, 373, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993).


. See Florida v. Royer, 460 U.S. 491, 502, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983).